Opinion issued March 13, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00196-CV
                           ———————————
                     IN RE ADRIENE L. SIBLEY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Adriene Sibley, has filed a petition requesting either (1) a writ of

prohibition preventing the trial court from proceeding with the underlying case or

(2) a writ of mandamus compelling the trial court to rule on her motion to transfer
venue.* We deny the petition. The motion for emergency stay filed in conjunction

with the petition is dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.




*
      The underlying case is Seminole Pipeline Company LLC v. Adriene Sibley, cause
      number C150979, pending in the County Court at Law No. 3 of Brazoria County,
      Texas, the Honorable Jeremy Warren presiding.